DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2021 has been entered.

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed November 12, 2021. Claims 2, 3, and 5 have been cancelled without prejudice.  Claims 1, 4, and 6-21 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 1, 4, and 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1 and dependent claims 4, 6-13, and 16-21, the closest prior art references, Yang et al. (US 5,877,826), Chien et al. (US 2008/0030635 A1), Wang et al. -1, the dual frequency liquid crystal host material has a refractive index birefringence lower than 0.2 in the visible range, the dual frequency liquid crystal host material having a cross-over frequency lower than 10 kilohertz, the liquid crystal cell having a reference Bragg reflection mode with a planar structure and a reference Bragg reflection wavelength in the spectral range between 300nm and 900nm when the applied voltage is null and when the applied voltage is modulated at a frequency  higher than a high frequency limit, wherein the cholesteric liquid crystal mixture has a high frequency range where the liquid crystal mixture has a dielectric anisotropy that is independent from frequency and negative. the high frequency range extending above the high frequency limit, the high frequency limit being lower than 100 kHz, and the liquid crystal cell has a first Bragg reflection mode with an unwound planar structure and a first Bragg reflection wavelength, when the applied voltage is higher than a 2Application No. 16/500.2-8 Reply to Notice of Allowance of August 12. 2021 threshold voltage, the threshold voltage being lower than 100 v, and the applied voltage is modulated at another frequency comprised in an intermediate frequency range which is above the cross-over frequency and below the high frequency limit, where the liquid crystal mixture has a dielectric anisotropy that varies with frequency and is negative, and the first Bragg reflection wavelength being different from the reference Bragg reflection wavelength.”
In regard to independent claim 14 and dependent claim 15, the closest prior art references, Yang et al. (US 5,877,826), Chien et al. (US 2008/0030635 A1), Wang et al. (US 2015/0131039 A1), and Woodgate et al. (US 2006/0098296 A1), fail to disclose, either singly or -1, the dual frequency liquid crystal host material having a refractive index birefringence lower than 0.2 in the visible range, the dual frequency liquid crystal host material having a threshold voltage lower than 100 V and a cross-over frequency lower than 10 kilohertz, defining an intermediate frequency range, above the cross-over frequency, where the liquid crystal mixture has a dielectric anisotropy that varies with frequency and is negative, and a high frequency range above the intermediate frequency range where the liquid crystal mixture has a dielectric anisotropy that is independent from frequency and negative, the high frequency range extending above the high frequency limit, the high frequency limit being lower than 100 kHz, the liquid crystal cell having a reference Bragg reflection wavelength in the 300 - 900 11n range,. in an off mode, applying to the electrodes no voltage or a voltage modulated at a frequency in the high frequency range, such that the liquid crystal cell has the reference Bragg reflection wavelength while the cholesteric liquid crystal mixture is non-scattering in transmission at other wavelengths, and in a first predetermined mode, applying a voltage above the threshold voltage modulated at a first frequency in the intermediate frequency range such that the liquid crystal cell has a first Bragg reflection wavelength that varies as a function of the first frequency while the cholesteric liquid crystal mixture is non-scattering in transmission at other wavelengths, the first Bragg reflection wavelength being different from the reference Bragg reflection wavelength.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871